73933: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-19275: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73933


Short Caption:SIERRA PACIFIC INDUS. VS. WILSON, P.E.Court:Supreme Court


Related Case(s):77413


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1601378Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:11/07/2018 at 2:00 PMOral Argument Location:Carson City


Submission Date:11/07/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSierra Pacific IndustriesDebbie A. Leonard
							(Leonard Law, PC)
						


RespondentDivision of Water Resources, Department of ConservationJames N. Bolotin
							(Former)
						
							(Attorney General/Carson City)
						Justina Alyce Caviglia
							(Former)
						
							(Attorney General/Carson City)
						Micheline N. Fairbank
							(Former)
						
							(Attorney General/Carson City)
						Tori N. Sundheim
							(Attorney General/Carson City)
						


RespondentIWS Basin, LLCBradley J. Herrema
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Arthur A. Zorio
							(Brownstein Hyatt Farber Schreck, LLP/Reno)
						


RespondentTim WilsonTori N. Sundheim
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/08/2017Filing FeeFiling Fee Paid. $250.00 from McDonald Carano.  Check no. 102990.


09/08/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-30210




09/08/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-30212




09/11/2017Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:17-30312




09/26/2017Transcript RequestFiled Certificate of No Transcript Request.17-32674




09/26/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-32675




01/03/2018MotionFiled Stipulation for Extension of Time to File Appellant's Opening Brief.18-00307




01/03/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: February 8, 2018.18-00309




02/08/2018BriefFiled Appellant's Opening Brief.18-05323




02/08/2018AppendixFiled Joint Appendix Volume I.18-05358




02/08/2018AppendixFiled Joint Appendix Volume II.18-05360




02/08/2018AppendixFiled Joint Appendix Volume III.18-05361




02/08/2018AppendixFiled Joint Appendix Volume IV part 1.18-05397




02/08/2018AppendixFiled Joint Appendix Volume IV Part 2.18-05398




02/08/2018AppendixFiled Joint Appendix Volume V part 1.18-05399




02/08/2018AppendixFiled Joint Appendix Volume V Part 2.18-05400




02/08/2018AppendixFiled Joint Appendix Volume VI part 1.18-05401




02/08/2018AppendixFiled Joint Appendix Volume VI Part 2.18-05402




02/08/2018AppendixFiled Joint Appendix Volume VI Part 3.18-05403




02/08/2018AppendixFiled Joint Appendix Volume VII part 1.18-05405




02/08/2018AppendixFiled Joint Appendix Volume VII Part 2.18-05409




02/08/2018AppendixFiled Joint Appendix Volume VIII part 1.18-05411




02/08/2018AppendixFiled Joint Appendix Volume VIII Part 2.18-05412




02/08/2018AppendixFiled Joint Appendix Volume IX part 1.18-05413




02/08/2018AppendixFiled Joint Appendix Volume IX Part 2.18-05414




02/09/2018AppendixFiled Joint Appendix Volume X.18-05415




02/09/2018AppendixFiled Joint Appendix Volume XI.18-05416




03/09/2018MotionFiled Stipulation for Extension of time for Respondents to file their Answering Briefs.18-09456




03/15/2018Order/ProceduralFiled Order. Respondents Answering Briefs due: April 20, 2018.18-10288




04/19/2018Notice/IncomingFiled Notice of Change of Attorney for Respondents State Engineer and Jason King (Justina Caviglia, Senior Deputy Attorney General in place of Micheline Fairbank, Senior Deputy Attorney General as counsel for Respondents).18-15131




04/19/2018BriefFiled Respondents Division of Water Resources, Department of Conservation, State Engineer and Jason King Answering Brief.18-15181




04/20/2018BriefFiled Intermountain Water Supply's Answering Brief.18-15359




05/22/2018BriefFiled Appellant's Reply Brief.18-19407




05/22/2018Case Status UpdateBriefing Completed/To Screening.


05/23/2018Notice/IncomingFiled Notice of Change of Attorney for Respondent State Engineer (James Bolotin to replace Justina Caviglia as counsel for Respondents Jason King and Division of Water Resources, Department of Conservation.)18-19705




07/11/2018Notice/IncomingFiled Notice of Association of Counsel (Tori N. Sundheim for Respondents, State Engineer and Jason King).18-26339




09/26/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, November 7, 2018, at 2:00 p.m. for 30 minutes in Carson City.18-37631




10/24/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-41885




11/06/2018BriefFiled Appellant's Notice of Supplemental Authorities. (SC)18-903118




11/07/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel (Pickering/Gibbons/Hardesty) (SC)


11/21/2018BriefFiled State Engineer's Supplemental Brief in Respnose to Appellant's Notice of Supplemental Authorities. (SC)18-905233




03/07/2019MotionFiled Respondent Intermountain Water Supply, Ltd.'s Motion for Substitution of Party. (SC)19-10220




03/07/2019Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall substitute IWS Basin as respondent in this appeal in place of Intermountain and shall modify the caption on the docket of this appeal to conform to the caption on this order.  Counsel for IWS Basin shall have 5 days from the date of this order to file and serve a notice of appearance.  (SC)19-10372




03/11/2019Notice/IncomingFiled Notice of Appearance.  Bradley J. Herrerma, Esq., of Brownstein Hyatt Farber Shcreck, LLP appearing as counsel for respondent IWS Basin, LLC.  (SC)19-10596




03/11/2019Notice/IncomingFiled Notice of Appearance.  Arthur A. Zorio, Esq., of Brownstein Hyatt Farber Shcreck, LLP appearing as counsel for respondent IWS Basin, LLC.  (SC)19-10597




03/12/2019Notice/IncomingFiled Notice of Substitution of Respondent Jason King, Nevada State Engineer. (SC)19-10811




03/12/2019Notice/IncomingFiled Notice of Withdrawal of Counsel (James N. Bolotin withdraws as counsel for Respondents). (SC)19-10813




03/13/2019Order/ProceduralFiled Order of Substitution. Pursuant to the notice of substitution filed on March 12, 2019, Tim Wilson, P.E., is substituted in this matter in place of Jason King, P.E., as Nevada State Engineer. NRAP 43(c)(1). The clerk shall amend the caption accordingly. (SC).19-11226




05/02/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before: Gibbons/Hardesty/Pickering. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering. 135 Nev. Adv. Opn. No. 13. NNP18-MG/JH/KP (SC)19-19275




05/20/2019Post-Judgment PetitionFiled Appellant's Petition for Partial Rehearing Regarding the Court's Remand Instructions. (SC).19-22080




05/20/2019Filing FeeFiling fee paid. E-Payment $150.00 from Debbie A. Leonard. (SC).


05/20/2019Other Incoming DocumentFiled Addendum to Appellant's Petition for Partial Rehearing Regarding the Court's Remand Instructions. (SC).19-22081




05/31/2019Notice/IncomingFiled Appellant's Notice of Change of Firm Affiliation and Contact Information. (SC)19-23825




06/14/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).19-25786




07/09/2019RemittiturIssued Remittitur. (SC).19-29141




07/09/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


07/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on July 10, 2019. (SC)19-29141





Combined Case View